Criminal Case Template






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
IN RE:  BILLY JAMES CHEEKS,                     )                             No. 08-04-00290-CR
)
                                    Relator.                            )                   AN ORIGINAL PROCEEDING
)
)   IN MANDAMUS
)

OPINION ON PETITION FOR WRIT OF MANDAMUS

            Relator Billy James Cheeks has filed a petition for writ of mandamus, complaining that the
trial court has failed to rule on certain motions filed by him.  Relator has not provided this court with
certified or sworn copies of the motions.  See Tex.R.App.P. 52.3(j)(1)(A).  Moreover, Relator’s
petition indicates that his motions relate to a felony post-conviction writ of habeas corpus.  This
court does not have jurisdiction over matters related to felony post-conviction writs of habeas corpus. 
See Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex.Crim.App. 1991); In re McAfee, 53
S.W.3d 715, 718 (Tex.App.--Houston [1st Dist.] 2001, orig. proceeding).  Accordingly, the petition
for writ of mandamus is denied.
 
October 7, 2004                                                           
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Panel No. 4
Barajas, C.J., Larsen, and McClure, JJ.

(Do Not Publish)